                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA, ex rel.
MARGARET MCGUINN,

               Plaintiff-Relator,

v.                                                          Case No. 2:20-cv-31 KG/KRS

J.L. GRAY COMPANY, INC., et al.,

               Defendants.

                ORDER ADOPTING JOINT STATUS REPORT AND
             PROVISIONAL DISCOVERY PLAN WITH MODIFICATIONS

       At the Rule 16 scheduling conference held on June 3, 2021, the Court reviewed the

parties’ Joint Status Report and Provisional Discovery Plan, and adopted it as modified by the

dates provided in the Court’s Scheduling Order, filed concurrently with this Order.

       IT IS SO ORDERED.




                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
